              Case 5:19-cv-01241-OLG Document 1 Filed 10/18/19 Page 1 of 9


                                     IN THE U.S. DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

ACE AMERICAN INSURANCE COMPANY                         §
     Plaintiff                                         §
                                                       §
        v.                                             §
                                                       §
KRYSTAL HASTING, INDIVIDUALLY AND                      §               CAUSE NO. 5:19-cv-1241
AS NEXT OF FRIEND OF Z*** R***,                        §
A MINOR, NICHOLAS DOVALIS, AND                         §
XTREME CARTAGE & WAREHOUSE                             §
SYSTEMS, LLC                                           §
      Defendants                                       §

                            ACE AMERICAN INSURANCE COMPANY’S
                           COMPLAINT FOR DECLARATORY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

        Plaintiff ACE American Insurance Company (“ACE”) files its Complaint for Declaratory

Judgment against Krystal Hastings, Individually, and as Next Friend of Z*** R***, a minor, (the

“underlying plaintiffs”), Nicholas Dovalis (“Dovalis”), and Xtreme Cartage & Warehouse Systems, LLC

(“Xtreme”) pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201, and respectfully shows

the Court as follows:

                                                      I.

                                            INTRODUCTION


1.      This is an action for declaratory relief pursuant to Title 28 U.S.C. § 2201, et seq., in which ACE

seeks a declaration concerning the existence and scope of its contractual obligations, if any, under its excess

policy (Exhibit A) to defend and indemnify Dovalis and/or Xtreme and to pay a settlement or judgment

against Dovalis and/or Xtreme and in favor of the underlying plaintiffs in Cause No. 2018-Cl-11269,

Krystal Hastings, Individually, and as Next Friend of Z*** R***, a minor v. Nicholas Dovalis and Xtreme

Cartage & Warehousing Systems LLC pending in the 285th Judicial District Court of Bexar County, Texas

(the “underlying suit”).

2809867v.1
                 Case 5:19-cv-01241-OLG Document 1 Filed 10/18/19 Page 2 of 9



                                                    II.

                                             THE PARTIES
2.      Plaintiff ACE is an insurance company organized and existing under the laws of the State of

Pennsylvania and maintains its principal place of business in Pennsylvania.

3.      Defendant Krystal Hastings, Individually, and as Next Friend of Z*** R***, a minor, is an

individual residing in Texas. A summons for this Defendant is not requested at this time.

4.      Defendant Nicholas Dovalis is an individual residing in Texas who may be served with process at

610 Buckle Court, San Antonio, Texas 78258. A summons for this Defendant is requested.

5.      Defendant Xtreme Cartage and Warehousing Systems, LLC is a Texas limited liability corporation

with it principal place of business located at 910 Foxton Drive, San Antonio, Texas 78260-7749. It may

be served with process on its registered agent, Legalinc Corporate Services, Inc., at 10601 Clarence Drive,

Suite 250, Frisco, Texas 75033-3864. A summons for this Defendant is requested.

                                                    III.

                                     JURISDICTION AND VENUE


6.       This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201, et seq. for the purpose of

determining questions of actual controversy between the parties as more fully appears below. Jurisdiction

in this action is based upon Title 28 U.S.C. § 1332(a), there being complete diversity of citizenship

between ACE and the other parties. The amount in controversy exceeds $75,000.00, exclusive of interest

and costs. This Court therefore has jurisdiction over this dispute.

7.           Venue is proper in the Western District of Texas under 28 U.S.C. § 1391 because all or a

substantial part of the events giving rise to this action occurred within the Western District of Texas. The

underlying suit, as to which ACE seeks a declaration of its obligations, is pending in Bexar County, Texas.

As stated above, all Defendants are parties to the underlying suit. Thus, any purported obligation to defend
                                                     2

2809867v.1
                 Case 5:19-cv-01241-OLG Document 1 Filed 10/18/19 Page 3 of 9


or indemnify Dovalis and/or Extreme or pay any judgment in favor of the underlying plaintiffs and against

Dovalis and/or Xtreme in the underlying suit falls within the San Antonio Division of the Western District

of Texas. Therefore, venue is proper here.

                                                    IV.

                              NATURE OF ADVERSARY PROCEEDING

8.           This is an insurance coverage dispute. Defendants Dovalis and/or Xtreme are currently being

defended in the underlying suit under a primary “minimum financial responsibility” policy (“MFR

policy”). ACE seeks no declarations with respect to the MFR policy. Rather, by the instant proceeding,

ACE seeks a declaration from this Court that it has no duty pursuant to its excess policy (defined below)

regarding the underlying suit. Specifically, ACE seeks a declaration that it has no duty to defend or

indemnify Defendants Dovalis and/or Xtreme in the underlying suit under the excess policy issued to

Enterprise Rent-A-Car Company (“Enterprise”). Further, ACE seeks a declaration that it has no duty to

pay any settlement or judgment that may arise in favor of the underlying plaintiffs and against Dovalis

and/or Xtreme in the underlying suit under the excess policy.

                                                    V.

                                             BACKGROUND

A. Underlying Suit

9.      On June 19, 2018, the underlying suit was filed. A true and correct copy of the Original Petition

is attached here and incorporated by reference as Exhibit B.

10.     The underlying suit arises out of a motor vehicle accident on May 29, 2018. The underlying suit

alleges that Krystal Hastings was driving on State Highway 97 in Gonzales County with her minor child

while Defendant Dovalis was driving a box truck rented from Enterprise by his employer, Xtreme.

Dovalis admits he drank a 24-ounce beer less than an hour before the accident. Krystal Hasting was


                                                     3

2809867v.1
                 Case 5:19-cv-01241-OLG Document 1 Filed 10/18/19 Page 4 of 9


severely injured as a result of the accident, requiring a life flight to Austin, and her child suffered minor

injuries.

11.     A blood alcohol analysis performed after the accident showed Dovalis had an alcohol

concentration of .13%, well above the legal limit for intoxication in Texas.

12.     According to the underlying suit, at the time of the accident, Dovalis “was intoxicated and failed to

drive in a single lane.” (Original Petition, p. 3).

13.     The underlying suit asserts negligence, negligence per se and gross negligence against Dovalis and

seeks exemplary damages from Dovalis. The underlying suit further asserts respondeat superior/vicarious

liability, course and scope of employment and seeks exemplary damages from Xtreme. The underlying

suit also asserts negligent entrustment, hiring, training, supervision, monitoring and retention against

Xtreme.

14.          ACE issued an excess business auto policy no. SCA H0824134A to Enterprise for the policy

period August 1, 2017 through August 1, 2018 (the “excess policy”). A certified copy of the excess policy

is attached here and incorporated by reference as Exhibit A.

15.          Section I - Covered Autos provides that “only those autos or the policy exposure basis identified

on the declarations page for which this policy was rated are covered.” The excess policy provides

coverage for:


        Any “auto” provided on a short term rental to an “eligible renter(s)” of the Named Insured for
        which an executed written “master agreement” is in place between a Named Insured and such
        “eligible renter.” Such “master agreement” must specify that the Named Insured will provide
        Liability Coverage to the “eligible renter” for the same Limit of Insurance as stated in the
        Declarations. “Eligible renters” will be on file with the Named Insureds.

16.     The insuring agreement under Section II - Liability Coverage provides:

        Coverage: “We” will pay the “insured for the “ultimate net loss” in excess of the
        “retained limit” shown in the Declarations that the “insured” legally must pay as damages


                                                        4

2809867v.1
              Case 5:19-cv-01241-OLG Document 1 Filed 10/18/19 Page 5 of 9


        because of “bodily injury” or “property damage” to which this policy applies, caused by
        an “accident” and resulting from the ownership, maintenance, or use of a covered “auto”.

        This policy does not apply to defense, investigation, settlement, or legal expenses, or
        prejudgment interest arising out of any “accident” but we shall have the right and
        opportunity to assume from the insured the defense and control of any claim or “suit”,
        including any appeal from a judgment, seeking payment of damages covered under this
        policy arising out of such “accident” that we believe likely to exceed the “retained limit”.
        In such event we and the insured shall cooperate fully. (Emphasis supplied.)

17.     The excess policy contains the following relevant definitions:

        “Accident” includes continuous or repeated exposure to the same condition resulting
        in “bodily injury” or “property damage.”

        “Auto” means a land motor vehicle, “trailer” or semi-trailer designed for travel on public
        roads but does not include “mobile equipment.”

        “Bodily injury” means bodily injury, sickness or disease sustained by a person including
        death resulting from any of these.

        “Insured” means any person or organization qualifying as an insured in the Who Is An
        Insured provision of the applicable coverage. Except with respect to the Limit of
        Insurance, the coverage afforded applies separately to each insured who is seeking
        coverage or against whom a claim or “suit” is brought

        “Loss” means direct and accidental loss or damage.’

        “Ultimate net loss” means the total amount the insured is legally obligated to pay as
        damages for a covered claim or “suit” either by adjudication or a settlement to which we
        agree in writing, and includes deductions for recoveries and salvages which have or will
        be paid. “Ultimate Net Loss” does not include any of the expenses incurred by the
        insured or us in connection with defending the claim or “suit.”

18.     Pursuant to endorsement #6, the definition of “retained limit” is deleted and replaced with the

following:

        The “retained limit” will be equal to the minimum financial responsibility limit required
        by state. “Retained limit” does not include any prejudgment interest, interest that
        accrues after entry of the judgment, nor any expenses incurred by the insured in the
        defense of any claim or “suit”.

Further, the following relevant definitions are added:

        “Authorized driver” means only those individuals who have a valid driver’s license and
        are either:

                                                     5

2809867v.1
                  Case 5:19-cv-01241-OLG Document 1 Filed 10/18/19 Page 6 of 9


        a.         named on the “rental agreement” or

        b.      are authorized drivers under a written agreement with one or more Named
         Insureds.

         All other drivers are unauthorized, except where required by law. “Occupying” means in,
         upon, getting in, on or off the rental vehicle.

         “Master agreement” means any written executed agreement entered into by the Named
         Insured and an Eligible Renter, which specifies that the Named Insured will provide
         liability coverage to the Eligible Renter.

         “Rental agreement” means a signed agreement to rent or lease an “auto” that is entered
         into:

      a. within the coverage territory and

      b. with a covered date of loss within the policy period.

         “Rental auto” means an “auto” furnished by the Named Insured under a “rental
         agreement.”

         “Eligible renter” means authorized renters of a corporate or other account of the named
         Insured.


19.      The Who is An Insured section of the excess policy provides: The following are “insureds” ...

   a.    Anyone else while using with your permission a covered “auto” you own, hire or
         borrow....

         This section is amended as per endorsement 5, which provides that the Who Is An Insured
         (Section II) is amended to include any person(s) or organization(s) for whom you have
         agreed in a written contract to provide insurance but only for damages which are covered
         by this insurance; and which Enterprise has agreed to provide in such contract.

20.      The Who Is An Insured section is also amended by endorsement 13, which provides:

         Section II- Liability Coverage, A - Coverage, 1. - Who Is An Insured, is amended to add
         “Renters” and “Authorized Drivers” as additional insured as long as the following criteria
         are met:

         a.       the “Renter” or “Authorized Driver” is “Occupying” the “Rental Auto” while the
              “Rental Auto” is being operated by the “Renter” or “Authorized Driver”; and

         b.   coverage has been afforded through and on file with Enterprise Rent-A-Car
         Company or any Named Insured acting as an “auto” rental facility, including, but not

                                                        6

2809867v.1
              Case 5:19-cv-01241-OLG Document 1 Filed 10/18/19 Page 7 of 9


        limited to the entities listed in the “SCHEDULE OF NAMED INSUREDS”
        endorsement to this policy; and

        c.     all terms and conditions of the “Rental Agreement” and any master agreement
        governing the terms of rental have been met.

21.     The excess policy excludes coverage for any “renter” or “authorized driver” for “bodily injury” or

“property damage” which results from the use of the “rental auto” in a manner which is prohibited by the

“rental agreement.”

22.     The rental agreement provides that a “vehicle shall not be driven by any person impaired by the

use of narcotics, alcohol, intoxicants, or drugs, used with or without a prescription.”

23.     The excess policy does not apply to “Loss arising out of an “accident” which occurs while the

“insured” is under the influence of alcohol or drugs unless prescribed a physician.”

C.      Relevant Rental Agreement Provision

24.     The rental agreement between Enterprise and X-Treme contains the following language:

        “THIS INSURANCE DOES NOT APPLY TO ANY BODILY INJURY OR PROPERTY DAMAGE ARISING
        OUT OF THE USE OF THE RENTAL VEHICLE BY ANY DRIVER WHILE UNDER THE INFLUENCE OF
        DRUGS OR ALCOHOL IN VIOLATION OF THE LAW.”

                                                    VI.

                      CAUSE OF ACTION FOR DECLARATORY JUDGMENT

25.     Pursuant to the MFR policy, Dovalis and Xtreme are being provided a defense in the underlying

suit. ACE seeks no declarations under the MFR policy, but rather denies defense and indemnity under the

excess policy. Accordingly, a controversy exists regarding the extent, if any, of ACE’s duties and

obligations in or as to the underlying suit with respect to the excess policy.

26.     Under the excess policy, ACE seeks a declaration from this Court that it has no duty to defend

or indemnify Dovalis and/or Xtreme in or as to the underlying suit and does not have a duty to pay any




                                                     7

2809867v.1
              Case 5:19-cv-01241-OLG Document 1 Filed 10/18/19 Page 8 of 9


settlement or judgment against Dovalis and/or Xtreme because the underlying suit does not contain

allegations falling within the insuring agreement.

27.     Under the excess policy, ACE seeks a declaration from this Court that it has no duty to defend

or indemnify Dovalis and/or Xtreme in or as to the underlying suit and does not have a duty to pay any

settlement or judgment against Dovalis and/or Xtreme policy because the excess policy does not impose

a duty to defend.

28.     Under the excess policy, ACE seeks a declaration from this Court that it has no duty to defend

or indemnify Dovalis and/or Xtreme in or as to the underlying suit and does not have a duty to pay any

settlement or judgment against Dovalis and/or Xtreme policy because Dovalis does not qualify as an

insured.

29.     Under the excess policy, ACE seeks a declaration from this Court that it has no duty to defend

or indemnify Dovalis and/or Xtreme in or as to the underlying suit and does not have a duty to pay any

settlement or judgment against Dovalis and/or Xtreme policy because Dovalis was operating the vehicle

illegally under the influence of alcohol.

30.     Under the excess policy, ACE seeks a declaration from this Court that it has no duty to defend

or indemnify Dovalis and/or Xtreme in or as to the underlying suit and does not have a duty to pay any

settlement or judgment against Dovalis and/or Xtreme policy because Dovalis was not authorized to drive

the vehicle at the time of the accident.

31.     Under the excess policy, ACE seeks a declaration from this Court that it has no duty to defend

or indemnify Dovalis and/or Xtreme in or as to the underlying suit and does not have a duty to pay any

settlement or judgment against Dovalis and/or Xtreme policy because Dovalis did not meet all terms and

conditions of the Rental Agreement and any master agreement governing the terms of the rental.

                                                     8

2809867v.1
              Case 5:19-cv-01241-OLG Document 1 Filed 10/18/19 Page 9 of 9


32.     Under the excess policy, ACE seeks a declaration from this Court that it has no duty to defend

or indemnify Dovalis and/or Xtreme in or as to the underlying suit and does not have a duty to pay any

settlement or judgment against Dovalis and/or Xtreme policy because the accident resulted from the use

of the “rental auto” in a manner which is prohibited by the rental agreement.

33.     Under the excess policy, ACE seeks a declaration from this Court that it has no duty to defend

or indemnify Dovalis and/or Xtreme in or as to the underlying suit and does not have a duty to pay any

settlement or judgment against Dovalis and/or Xtreme policy because the loss arises out of an accident

which occurred while Dovalis was under the influence of alcohol.


                                                   VII.

                                       REQUEST FOR RELIEF

        For the foregoing reasons, ACE requests that upon final disposition of this action, judgment will

be rendered in favor of ACE declaring that, under the excess policy, ACE has no duty to defend or

indemnify Defendants Dovalis or Xtreme or to pay any settlement or judgment in the underlying suit.

ACE further requests any other relief to which it may be entitled.

                                             Respectfully submitted,
                                             WILSON, ELSER, MOSKOWITZ,
                                             EDELMAN & DICKER LLP


                                             /s/ Kent M. Adams
                                             By Kent M. Adams
                                             Texas Bar No. 00869200
                                             Marjorie C. Nicol
                                             Texas Bar No. 00784684
                                             909 Fannin Street, Suite 3300
                                             Houston, Texas 77010
                                             (713) 353-2000 Phone
                                             (713) 785-7780 Facsimile
                                             kent.adams@wilsonelser.com
                                             marjorie.nicol@wilsonelser.com
                                             ATTORNEYS FOR
                                             ACE AMERICAN INSURANCE COMPANY
                                                    9

2809867v.1
